Citation Nr: 1120063	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed service connection for bilateral hearing loss due to his military service.  See the Veteran's March 2006 claim.  Specifically, the Veteran has argued that his combat service exposed him to noise levels without protection that may have damaged his hearing such as small arms, mortar, and artillery fire, as well as helicopter engine noise, which has caused his current bilateral hearing loss and tinnitus.  See the Veteran's August 2007 notice of disagreement (NOD), September 2008 substantive appeal (VA Form 9), and the hearing transcript pges. 4-8, 10-14; see also the Veteran's December 2006 VA audiometric examination.  Before addressing the merits of the Veteran's claim for service connection for bilateral hearing loss and tinnitus, the Board finds that additional development of the evidence is required.

First, the Board notes that the Veteran was originally represented by the Veterans Service Organization (VSO) the Veterans of Foreign Wars of the United States.  See the October 1972 VA Form 23-22.  Then, in March 2006, the Veteran submitted a VA form 21-22, indicating that the American Legion was to be his representative before VA.  However, in April 2010, the Veteran submitted a new VA Form 21-22, but the line (line 3A) which is designated to indicate the name of the Veteran's appointed representative is blank, nor does the April 2010 VA Form 21-22 indicate the name of the Veteran's current representative.  The Board notes that, at his March 2011 hearing, the Veteran was represented by the Disabled American Veterans.  Therefore, the AOJ should contact the Veteran and the Disabled American Veterans and attempt to clarify who is his current representative.  

Second, the Board notes that the Veteran has indicated that he has been provided with treatment for hearing loss beginning in 2006 and a left ear hearing aid by VA.  See the hearing transcript pges. 18, 24-25.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain the Veteran's complete VA medical treatment records regarding any treatment that he has received for hearing loss.

Third, the Veteran should be provided with a new VA audiometric examination to provide a complete opinion regarding any relationship between the Veteran's current bilateral hearing loss and tinnitus and his military service.  The first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the Veteran was provided with a VA audiometric examination in December 2006 in order to measure the Veteran's hearing in accordance with the standards provided in 38 C.F.R. § 3.385, which revealed the following with regards to the Veteran's bilateral hearing loss:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
50
50
LEFT
20
25
45
65
60

At that time, the VA audiometric examination revealed hearing loss with auditory thresholds rated at 40 or above at two frequencies for the right ear and at three frequencies for the left ear.  Therefore, this examination clearly shows that the Veteran currently experiences bilateral hearing loss as that disability is defined for VA purposes by 38 C.F.R. § 3.385.  The examiner also indicated that the Veteran exhibited symptoms of tinnitus with a 35-year history of symptoms.

In addition, a private treatment record provided by the Veteran dated in November 2006 from P. Guillory, MD, also indicated that at the time of that examination the Veteran manifested symptoms of tinnitus and bilateral hearing loss, which was "probably due to noise exposure such as gun fire/explosions in the past."  Dr. Guillory noted that the Veteran had indicated a 5-year history of hearing loss symptoms, and a 20 year history of tinnitus symptoms.  Therefore, the November 2006 private treatment record also shows that the Veteran currently experiences bilateral hearing loss that may be considered for service connection.

As noted above, the Veteran has indicated that his hearing loss is due to exposure to excessive noise exposure during his service in combat in Vietnam.  See the Veteran's August 2007 notice of disagreement (NOD), September 2008 substantive appeal (VA Form 9), and the hearing transcript pges. 4-8, 10-14; see also the Veteran's December 2006 VA audiometric examination.  The Veteran is competent to indicate that he experienced excessive noise exposure during his service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  In addition, the Veteran has provided further evidence of combat experiences during his military service.  See the Veteran's July 2006 statement and the September 2006 VA psychiatric examination.  Furthermore, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD) in an October 2006 rating decision, based at least in part due to exposure to combat.  Finally, the Veteran's claims file contains the Veteran's DD Form 214, which shows that the Veteran received the Combat Infantryman Badge which is strongly indicative of combat experience, and that he served as an "Inf[antry] Ind[irect] Fire Cr[e]wm[a]n."  Given the evidence of combat related medals and a military occupational specialty (MOS) which is strongly indicative of exposure to acoustic trauma, as well as the award of service connection for PTSD, the Board concludes that the Veteran's contentions regarding experiencing exposure to loud noises during his military service are to be granted the combat presumption.  See 38 U.S.C.A. § 1154(b).  As such, the Veteran has presented competent and credible evidence of exposure to excessive noise which may have caused his current hearing loss and tinnitus.

The December 2006 VA audiometric examination was provided to the Veteran for an opinion to determine if his current bilateral hearing loss and tinnitus disorders might be connected to his military service.  The examiner did not provide any such opinion.  In addition, the December 2006 VA audiometric examination indicated that the Veteran showed a"25dBHL notch" for the left ear at 4KHz at the time of the Veteran's April 1969 enlistment examination.  At his hearing, the Veteran's representative raised the possibility that the Veteran's hearing loss should potentially be considered as a pre-existing condition which was aggravated by his military service.  See the hearing transcript pges. 9, 28.  If a disability preexists active service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2010).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In this case, the December 2006 VA audiometric examination did not indicate if the Veteran's April 2006 enlistment examination indicated that the Veteran was experiencing hearing loss at the time of his enlistment to active military service.  In fact, as noted earlier, the December 2006 VA audiometric examiner did not provide any opinion indicating the probability of a relationship between the Veteran's current hearing loss and his military service.  The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  Therefore, the Veteran should be provided with a new VA audiometric examination to review whether or not the Veteran's hearing loss pre-existed his military service and, if so, if his pre-existing hearing loss was aggravated by his military service.  

In addition, the December 2006 VA audiometric examiner indicated that the etiology of the Veteran's tinnitus could not be determined without resorting to "mere speculation."  The Court has held that care should be taken when an examiner provides a statement that etiology cannot be determined and the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  In this case, although the December 2006 VA examiner indicated that there were multiple potential factors, the VA examiner did not state why an etiology or relationship to service could not be provided without resorting to mere speculation.  Further, as indicated by the Veteran's representative, the issues of hearing loss and tinnitus may be inextricably intertwined.  See the hearing transcript pg. 21.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  The Board concludes that any information obtained regarding the Veteran's hearing loss may also be relevant to his claim for tinnitus, therefore these issues are inextricably intertwined, and should be remanded for further development together.  

Therefore, both the Veteran's hearing loss and tinnitus claims must be provided with a new VA audiometric examination together, to address if either disorder may be connected to his military service. 

Accordingly, the case is REMANDED for the following action:

1.	First, contact the Veteran and the Disabled American Veterans to clarify his service organization representative.  Provide the Veteran with a VA Form 21-22 and give him a reasonable opportunity to appoint a new representative if he desires to do so.

2.	Second, obtain the VA medical treatment records relevant to the Veteran's claims for bilateral hearing loss and tinnitus.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.  

3.	Arrange for the Veteran to undergo a VA audiometric examination, by an appropriate specialist, to determine the nature and etiology of his current hearing loss and tinnitus.  The examiner should be (if possible) a physician who has not previously examined the Veteran.  The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary. 

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claims for bilateral hearing loss and tinnitus:

(A)	Please provide a comprehensive review of the history of the Veteran's bilateral hearing loss.  This should include the findings of the Veteran's enlistment examination of April 1968, his separation examination of November 1970, the subsequent post-service private treatment record dated in November 2006, and the findings of the VA audiometric examination of December 2006 and also should include any lay history provided by the Veteran.  

	The examiner should acknowledge that the Veteran is conceded to have been exposed to potentially harmful noise, including small arms, mortar, and artillery fire, as well as helicopter engine noise, due to his combat experiences during his service in Vietnam.

	The examiner should also solicit any lay history including the onset, and history of symptoms, of his bilateral hearing loss and tinnitus that the Veteran is able to provide.  

	Then, please answer the following questions; addressing each ear separately if necessary for clarity:

(A)	Is the Veteran's current hearing loss a disorder which began prior to his active service from December 1968 to November 1970?

(B)	If yes, did the Veteran's pre-existing hearing loss permanently increase in severity during his military service from December 1968 to November 1970?

(C)	If there was a permanent increase in severity of the Veteran's pre-existing hearing loss during his December 1968 to November 1970 military service, was this permanent increase in severity due to the natural progression of the disorder?

(D)	In the alternative, if it is determined that the Veteran's current hearing loss did not exist prior to his December 1968 to November 1970 active military service, is it at least as likely as not (50 percent or more probable) that any current hearing loss disorder is directly related to the Veteran's service, in particular to exposure to acoustic trauma during his combat-related service in Vietnam?

(E)	Finally, is it at least as likely as not (50 percent or more probable) that any current tinnitus disorder is directly related to the Veteran's service, in particular to exposure to acoustic trauma during his combat-related service in Vietnam?

(F)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings of the examination and the information obtained from a review of the record, and from the Veteran himself.  If the examiner is unable to provide the requested opinion, please expressly state this and explain why this is not possible.	

4.	Then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

5.	After completing the above development, the AOJ should readjudicate the issue of service connection for bilateral hearing loss and tinnitus, to include as a pre-existing condition aggravated by service, considering any new evidence secured since the August 2008 statement of the case (SOC).  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


